Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Status of the instant application:
Claims 1-10 are pending claims.
Claim 1 and 
Claims 6-10 are newly added claims. 
Applicant's arguments/amendments to the claims have been considered and persuasive.
Terminal Disclaimer
3.	The terminal disclaimer filed on 02/18/2021disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/806,458 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-10 are allowed.
5.	The following is an examiner’s statements of reasons for allowance:
6. 	 The following references disclose the general subject matter recited in independent claim 1 and 6.  

Han et al. (US Pub. No: 2009/0128513 A1) provides a method involves propagating signal induced by touching touch screen surface of touch screen devices by the person to external devices. The received signal is detected by the external device. The information about the detected signal and ID of the external device is received by the touch screen device through communication channels. The external device is identified by using the received ID and received information about the detected signal.

Arrojula et al. (US Pub. No: 2019/0187638 A1) provides the method involves obtaining data identifying a target appliance by a set of processors. A determination is made to check whether hardware configuration data exist for an electronic control board based on the data identifying the target appliance by the set of the processors. A control action associated with writing the hardware configuration data is generated to a memory device on the electronic control board responsive to determining the hardware configuration data exist for the electronic control board by the set of the processors.

Peng (US Pub. No: 2004/0169072 A1) provides reader has a transmission module with two USB ports. A USB detecting/switching unit provides a data transmission path, when only one external device is coupled to the reader. The unit performs a data synchronization mode for two external devices, when both the devices are connected to the reader. The reader has a 
Reasons for Allowance 
8.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… a first application and a second application; and a processor configured to: detect whether the electronic device is electrically connected with the external electronic device via the interface; after a detection that the electronic device is electrically connected with the external electronic device via the interface, identify a type of the external electronic device among a plurality of different types of external electronic devices based at least in part on information obtained using the interface; in response to an identification that the external electronic device is a first type of external electronic device among the plurality of different types of external electronic devices, control the touchscreen display to display, a first indicator of the first application, and a second indicator of the second application, and in response to an identification that the external electronic device is a second type of external electronic device among the plurality of different types of external electronic devices, automatically perform a function corresponding to the second type of external electronic device via the interface”, as recited in claim 1 and “… an external electronic device via an interface, the interface configured to support a universal serial bus (USB) connection between the electronic device and the 
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1 and 6. For this reason, the specific claim limitations recited in independent claim taken as whole are found to be novel and allowable.
9.	 The dependent claims 2-5 and 6-10, which are dependent on the above independent claims being further limiting to the independent claims 1 and 6 definite and enabled by the specification are also allowed.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






A.G.
February 23, 2021
/ABIY GETACHEW/            Primary Examiner, Art Unit 2434